PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $188.50 for unpaid transportation costs for the retrieval of a corpse to be taken to the Medical Examiner’s Office for investigation. The invoice for the transportation costs was processed for payment in the proper fiscal year; however, respondent believed the invoice was excessive and refused all but $27.00 of the invoice. Respondent asserts that the Office of the Medical Examiner may attempt to pay “a reasonable amount set by the Office of the Medical Examiner toward the costs of the transportation of bodies.” West Virginia Code §61-12- 10(a). The transportation guidelines for the West Virginia Medical Examiner’s system provides that “transportation providers will be reimbursed at the rate of $30.00 per trip or $1.00 per loaded mile...” It appears uncontroverted that the total distance transported was twenty-seven miles.
Pursuant to the provision cited by the above-mentioned statute and regulations of the Medical Examiner’s Office, the Court holds that the claimant is entitled to only $27.00 of the claimed amount of $188.50. The Court must disallow the amount of $161.50.
Award of $27.00.